UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6343



WAYNE ANTHONY RICHARDSON,

                                              Plaintiff - Appellant,

          versus


M. MOUBAREK, Chief     Medical   Doctor;   TERRI
MUNOZ, Head Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-1841-CCB)


Submitted:   July 22, 1998                  Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Anthony Richardson, Appellant Pro Se. Joseph Barry Chazen,
Gina Marie Smith, MEYERS, BILLINGSLEY, RODBELL & ROSENBAUM, P.A.,
Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Richardson v. Moubarek, No. CA-97-1841-CCB (D. Md. Feb. 18, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2